DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Finality Withdrawn
1.	The Amendment filed After Final April 12, 2021 in response to the Office Action of January 27, 2021, is acknowledged and has been entered. Upon review and reconsideration, the finality of the previous Office Action has been withdrawn.
Previously pending claims 28, 39-42 and 44 have been amended. Claims 28-42 and 44 are currently being examined.

New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 28-33, 36-38, 41, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0275089, Bogunovic et al, .
Bogunovic et al teach a method comprising:
(a) identifying a malignant melanoma patient having a metastatic melanoma lesion with greater than 10% T cell infiltration (i.e., >50%) or a high number of TILs; 
(b) correlating an increased infiltration of T cells and increased number of TILs in the melanoma lesion with an increased duration of survival and increased responsiveness to immunotherapy; and
(c) administering to the patient an immunotherapy (claims 1-20; [19-22]; [107-110]; Example 1 [159]; [172]; Table 7);
wherein the immunotherapy is an anti-CTLA-4 antibody therapy ([110]; [189]); wherein the therapy is a potentiator of immune response such as a cytokine ([110]); wherein the melanoma is metastatic and late stage III or IV ([72]; [99-110]). Bogunovic et al teach immunotherapies are known in the art including anti-CTLA-4, anti-PD-1, interleukin-2 (IL-2), and adoptive T-cell therapies that target melanoma associated antigens ([110]).
Bogunovic et al do not teach the greater than 10% infiltration of T cells in the melanoma lesion is a measure of total number of rearranged T cell nucleic acid sequences per diploid genome determined by amplifying a plurality of sequences in the T cell receptors in a multiplex PCR assay prior to administration of immunotherapy, and sequencing and quantifying the total number of unique rearranged T cell receptor 
Greater than 10% infiltration of T cells in the melanoma lesion is a measure of total number of rearranged T cell nucleic acid sequences per diploid genome determined by amplifying a plurality of sequences in the T cell receptors in a multiplex PCR assay prior to administration of immunotherapy, and sequencing and quantifying the total number of unique rearranged T cell receptor nucleic acid sequences:
Straten 1998 teaches that induction of immunological antitumor response capable of eradicating metastatic tumors is the ultimate goal of immunotherapy. Straten 1998 teaches they demonstrated that this can be achieved by IL-2 therapy directed at the tumor microenvironment. Straten 1998 teach that clonotypic T cell exist in both primary and metastatic melanoma, however, the unfavorable prognosis of metastatic melanoma demonstrates that the T cell response is inadequate to eradicated the tumor (p. 8789, col. 1). Straten 1998 utilized quantitative RT-PCR to analyze the T-cell receptor (TCR) BV (variable β) region repertoire in a melanoma mouse model of IL-2-treated and untreated animals in order to determine the mechanism of immune response to IL-2 therapy responsible for curative treatment (abstract). Straten 1998 applied qRT-PCR of BV families 1-18 with primers for each family, including the β constant region (BC) (Table 1) for RNA extracted from melanoma tumors of mice treated with IL-2 and untreated mice, as well as skin from normal healthy controls (p. 8786, col. 1-2). Denaturing Gradient Gel Electrophoresis (DGGE) was applied to the amplified samples to determine clonality of transcripts, wherein DGGE displayed de novo, rather it acts as an activator for an already existing population of clonotypic T cells (abstract; p. 8790, col. 1). Straten 1998 teach (p. 8790, col. 1): “A successful antitumor T cell response involves induction, recruitment, and effector functions of T cells. The presence of clonotypic T cells in the B16 G3.12 and B78–D14 tumors without any specific therapy suggests that clonally expanded tumor-specific T cells are present in the tumor-infiltrating lymphocyte population prior to therapy with the ch14.18–IL-2 fusion protein; thus, targeted immune therapy seems to be involved in the modulation of later phases of a cellular immune response. Importantly, our results imply 
Straten 2001 teach IL-2 has potent anti-tumor activity and has been approved for treatment of metastatic melanoma (p. 250, col. 1).  Straten 2001 teach: Recently we demonstrated the presence of clonotypic T cells in tumor lesions of both IL-2-fusion protein treated and in non-treated control mice indicating that such clonotypic T cells are activated and expanded by IL-2 in the microenvironment and subsequently are capable of controlling tumor growth (p. 250, col. 2). Straten 2001 teach their study demonstrates the ability of targeted IL-2 therapy to eradicate not only targeted antigen-positive melanoma tumors, but also antigen-negative melanoma tumors present in the same animal. TCR clonotype mapping in combination with comparative analyses by denaturing gradient gel electrophoresis (DGGE) revealed that clonotypic T cells were present in both antigen-positive and antigen-negative melanoma tumors, and that specific TCR transcripts in both tumors of the same animal were identical, thus, originating from the same T cell expansion. Straten 2001 teach their data indicate that the effect of targeted IL-2 therapy is mediated by activation of clonotypic T cells, either at the tumor site or in the lymph node draining the tumor, and the subsequent migration of these T cells to the antigen-negative tumor (p. 250, col. 2). Straten 2001 applied qRT-PCR analysis of BV regions 1-18 in the TCR for RNA isolated from T cell infiltrate of melanoma tumors and conducted TCR clonotype mapping with DGGE to identify the number of unique TCR BV sequences present (sections 2.2 and 2.3). Straten 2001 provided the relative % expression of each TCR BV region found in the antigen-positive 
Schrama et al teach that immune therapy for melanoma largely relies on preexisting T-cell responses. Schrama et al characterize the effect of immune therapy on the distribution of clonotypic T cells by comparing the T cell repertoire of multiple metastases of differently treated melanoma patients. Schrama et al teach analyzing the TCR repertoire of stage IV melanoma patient metastases utilizing DGGE to determine the number of different clonotypes present in BV 1-24. RNA from the patient melanoma samples was subject to qRT-PCR with primers to TCR BV gene families 1-24 and subject to DGGE. Patients had received either chemotherapy or immunotherapies with IL-2 or dendritic cells (DC) (Table 1). The quantity of each BV gene family expression is presented as a percentage of the total TCR repertoire (Figure 1 and 2). Schrama et al found oligoclonal T-cell responses and the occurrence of identical T-cell clones in several metastases of immune therapy-treated patients, and this finding was present in chemotherapy-treated patients also. Schrama et al teach (p. 5667, col. 1): “The present 
In summary, Straten 1998, Straten 2001, and Schrama et al all demonstrate methods for quantifying unique TCR V gene rearrangements or determining clonality by DGGE, and exemplify confirming the unique sequences identified in DGGE by sequencing.  Straten 1998, Straten 2001, and Schrama et al teach that melanoma is an immunogenic cancer having lesions already comprising a diverse TIL TCR sequence repertoire that becomes readily detectable when patients are treated with an immunotherapy, such as IL-2. The references teach that immunotherapy activates the existing diverse TIL population, providing a better response and better prognosis. The references also determined that the TIL population in melanoma lesions activated by immunotherapy also migrate to metastatic lesions to help clear distant tumor that is antigenically distinct.
Faham et al teach methods of generating TCR sequence profiles of a population of T cells utilizing multiplex PCR assay and high throughput sequencing of TCR V, J, C and CDR3 regions (col. 10-26). Faham et al teach their methods provide simultaneously (this is, based on measurements on a single sample) lymphocyte number and clonality. Such embodiment may be implemented with the following steps: (a) obtaining from an individual a sample comprising T cells: (b) sequencing spatially isolated individual molecules derived from nucleic acid of said cells, such spatially isolated individual molecules comprising a number of clonotypes corresponding to a number of lymphocytes in the sample; (c) determining the number of lymphocytes from the number of spatially isolated individual molecules; (d) determining abundances of different sequences of the spatially isolated individual molecules to generate a clonotype profile and a measure of clonality based thereon (col. 8, line 60 to col. 9, line 7). Faham et al teach their method is conducted as follows: A sample containing T cells is obtained after which DNA or RNA is extracted and amplified in a reaction that preferentially amplifies clonotypes and attaches terminal sequences for subsequent amplification and sequencing. Individual molecules of the amplified clonotypes are randomly distributed on a solid surface, such as, a glass surface, which has been configured to permit a second in situ amplification to produce clonal populations (or polonies or clusters) of each individual molecule. The molecules of each cluster are then sequenced, for example, using a sequencing-by-synthesis technique, after which the types and abundances of the sequences are tabulated to form a profile. Such as a clonotype profile, or equivalently a repertoire profile. The method can be performed with little amplification bias among the different sequences (col. 4, lines 48-63). In Example 1, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer immunotherapy to a melanoma patient identified as having greater than 10% infiltration of T cells in their melanoma lesion when infiltration is a measure of total number of rearranged T cell nucleic acid sequences per diploid genome prior to therapy. One would have been motivated to because: (1) Bogunovic et al teach and recognize that increased TIL numbers in melanoma lesions predicts improved response to immunotherapy such as IL-2 (2) the cited references recognize that the TILs in melanoma lesions prior to therapy comprise a diverse repertoire of unique TIL TCR sequences due to the immunogenic nature of melanoma, and that IL-2 treatment activates and increases numbers of the existing diverse population TIL clones; and (3) the cited references teach that metastatic melanoma benefits from IL-2 treatment because immunotherapy induces TIL migration and infiltration to metastatic lesions that may be antigenically distinct. One would have a reasonable expectation of success administering immunotherapy to a melanoma patient identified as having greater than 10% total number of unique rearranged TIL nucleic acid sequences per diploid genome prior to therapy given: (1) Straten 1998, Straten 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to sequence and quantify the total number of unique rearranged T cell receptor BV sequences in the method of Bogunovic et al and identify patients having greater than 10% total number of TCR BV unique nucleic acid sequences/diploid genome. One would have been motivated to and have a reasonable expectation of success to given: (1) Straten 1998, Straten 2001, and Schrama et al all demonstrate successfully amplifying and quantifying unique TIL TCR V gene 
Multiplex PCR Assay and High Throughput Sequencing:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the multiplex PCR assay and high throughput sequencing methods of Faham et al in determining TCR repertoire in the method of Bogunovic et al. One would have been motivated to and have a reasonable expectation of success to gain the advantage of simultaneously measuring lymphocyte numbers and clonotype expression levels in a sample, and given Fagam et al demonstrate successfully determining TCRβ V gene family expression levels and frequency of clonotypes to characterize a T cell repertoire.



3.	Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2011/0275089, Bogunovic et al,  as applied to claims 28-33, 36-38, 41, 42, and 44 above, and further in view of Sapoznik et al (Clinical and Developmental Immunology, 2012, 9 pages, published June 11, 2012); and Ju et al (Immunology and Cell Biology, 2005, 83:344-351).
Bogunovic et al, Straten 1998, Straten 2001, Schrama et al, and Faham et al (the combined references) all teach a method comprising:
(a) identifying a malignant melanoma patient having a melanoma lesion with greater than 10% T cell infiltration by amplifying TIL TCR BV gene families in a multiplex PCR assay prior to therapy, quantifying the number of unique sequences by high throughput sequencing, and determining the level of T cell infiltration into the melanoma lesion by total number of unique TIL TCR sequences/ diploid genome; and
 (c) administering to the patient an immunotherapy such as IL-2 or anti-CTLA-4 antibody therapy, as set forth above. Bogunovic et al teach immunotherapies are known in the art including anti-CTLA-4, anti-PD-1, interleukin-2 (IL-2), and adoptive T-cell therapies that target melanoma associated antigens ([110]).
The combined references do not teach the immunotherapy is a potentiator of 4-1BB, OX40 or CD40.
Sapoznik et al review known immunotherapies for melanoma, including anti-CTLA-4 antibodies, anti-PD-1 antibodies, and adoptive T-cell therapies (sections 2.1, 2.2, and 2.5; Table 1). Sapoznik et al teach additional immunotherapies being applied 
Ju et al teach and demonstrate successfully treating melanoma with an agonistic anti-4-1BB antibody. Ju et al teach and demonstrate the antibody costimulates T cells to carry out effector function such as eradication of established tumors, increases the number of tumor-infiltrating leukocytes in the tumors, and inhibits metastasis (abstract).  Ju et al teach administering agonistic 4-1BB antibody as immunotherapy to induce tumor-specific T-cell responses to tumor antigens by enhancing CD8+ T-cell infiltration into tumors (p. 347, col. 2; p. 350, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer immunotherapy in the method of the combined references comprising a potentiator of 4-1BB, OX40 or CD40. One would have been motivated to and have a reasonable expectation of success to because: (1) the combined references explicitly teach melanoma patients having increased T-cell infiltration have higher responsiveness to immunotherapies, and melanoma patients have high levels of pre-existing TIL TCR diversity in their lesions due to the immunogenic nature of melanoma, wherein the TILs are activated and increased in number after immunotherapy; (2) Sapoznik et al teach agonistic antibodies to 4-1BB, OX40 or CD40 are known immunotherapies being administered to melanoma patients in the clinic; and (3) Ju et al demonstrate agonistic 4-1BB antibodies successfully costimulate T cells to carry out effector function such as eradication of established tumors, enhance CD8+ T-cell infiltration into tumors, and inhibit metastasis.

s 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2011/0275089, Bogunovic et al, claiming priority to February 18, 2010; Straten 1998 (PNAS, 1998, 95:8785-8790); Straten 2001 (Eur. J. Immunol. 2001, 31:250-258); Schrama et al (Cancer Research, 2002; 62:5664-5667), and US Patent 8,691,510, Faham et al, published August 2011; as applied to claims 28-33, 36-38, 41, 42 and 44 above, and further in view of Sheilyansky et al (PNAS, 1994, 91:2829-2833); Sensi et al (J Experimental Medicine, 1993, 178:1231-1246); and US Patent Application 2010/0285984, Wettstein et al.
Bogunovic et al, Straten 1998, Straten 2001, Schrama et al, Faham et al (the combined references) all teach a method comprising:
(a) identifying a malignant melanoma patient having a melanoma lesion with greater than 10% T cell infiltration by amplifying TIL TCR BV gene families in a multiplex PCR assay prior to therapy, quantifying the number of unique sequences or clones by high throughput sequencing, and determining the level of T cell infiltration into the melanoma lesion by total number of unique TIL TCR sequences/ diploid genome; and
 (c) administering to the patient an immunotherapy such as IL-2 or anti-CTLA-4 antibody therapy, as set forth above. 
Faham et al teach methods of generating TCR sequence profiles of a population of T cells utilizing multiplex PCR assay and high throughput sequencing of TCR V, J, C and CDR3 regions (col. 10-26), as set forth above. 
The combined references do not teach amplifying, quantifying, and sequencing unique TCR sequences for J segments and C segments in addition to V segments to determine TIL clonality in the melanoma lesion. 
Sheilyansky et al teach motivation to characterize the diversity of T-cell receptors (TCRs) involved in the melanoma antigen recognition process in order to develop more effective therapeutic reagents and further understand the T-cell response to tumors (abstract).  Sheilyansky et al demonstrate sequencing the TCR V, J and C segments from TIL clones isolated from biopsies of melanoma patients (Methods; Figure 1) and identifying unique TCR clonotypes as correlated with antigen specificity (Discussion).
Sensi et al also teach characterizing TCR diversity in melanoma patients to understand the T-cell response to tumors and develop more effective immunotherapeutic strategies (abstract; p. 1232, col. 1). Sensi et al teach characterizing a melanoma patient as having a high clonality rating for tumor infiltrating lymphocytes (TILs) in their tumor or metastatic lesion, wherein each gene arrangement on the T-cell receptor of the TILs was determined by PCR using primers to the V, J, and C segments, further comprising sequencing T-cell receptor arrangements, and determining frequency of each clone gene sequence arrangement (abstract; p. 1233, col. 1-2; Table 1; Figures 1 and 3, Table 4; Table 6; p. 1243-1244). Sensi et al teach the selective clonal expansion of/accumulation of a TIL clone at the tumor site combined with a failure of an effective block of tumor growth for melanoma at the same tumor site is an issue of insufficient immune response to a metastatic lesion that needs to be addressed and clarified (p. 1244, col. 2), therefore Sensi et al recognized there was low TCR sequence diversity at the tumor site. Sensi et al recognize the need to screen and characterize more T-cell receptor sequences in order to find evidence of selective expression of specific TCR in the infiltrate associated with the tumor, and they were able to upgrade 
Wettstein et al teach Shannon entropy or methods of mathematical analysis to estimate genomic diversity of T-cell receptors, and exemplify determining the Shannon entropy score as well as increasing the sensitivity of the Shannon entropy score by increasing the number of BV-BJ primer pairs used to identify T-cell receptor clones in a biological sample ([5-10]; [31]; Tables 1 and 2; [47]; [59]; [62]). Wettstein et al exemplify applying the Shannon entropy analysis to T-cell populations that infiltrate sites of inflammation and using the BV-BJ matrices to identify overrepresented transcripts (of high clonality), and teach scaling entropy values to a range of 0-1 for purposes of comparison, with 1 representing maximal diversity (Example 1, [64]; [47]; [59]; [62]). Wettstein et al teach the importance of diversity in T-cell repertoires for maintaining memory responses to recall antigens and initiating responses to tumors is known ([28]). Wettstein et al teach their method is an improvement over existing technologies, and their method uses numerous primers to detect BV-BJ T-cell receptor combinations and evaluates T-cell repertoires by subdividing the repertoire into all, or substantially all BV-BJ combinations for simultaneous amplifications by real-time PCR ([28-29]). Wettstein et al teach using their method to assess T-cell receptor diversity (T-cell repertoire) in T-cell populations that infiltrate tumors in order to provide information on the diversity and specificity of infiltrating T-cells ([30]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to determine the clonality or diversity of TIL sequences, as well as determine frequency of occurrence of clones or unique AIR sequences in the .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 28-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,221,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming: 
1.	A method for treating cancer comprising administering an effective amount of one or more immunotherapy agents to a subject in need thereof that has been identified as having a tumor comprising infiltrating lymphocytes with a high clonality rating,
wherein the clonality rating is determined by identifying and quantifying the number of unique rearranged adaptive immune receptor (AIR) sequences obtained from a sample comprising the tumor comprising infiltrating lymphocytes from the subject, and
wherein the clonality rating is characterized as a high clonality rating if the combined frequency of occurrence of the observed rearranged AIR sequences is no more than 10% of the total number of rearranged AIR sequences present in the sample.
2. The method of claim 1, wherein the one or more immunotherapy agents is one or more of an immunotherapeutic antibody, a cytokine, a hematopoietic cell transplant, an immunosuppressive agent, or a vaccine.
3. The method of claim 1, wherein the one or more immunotherapy agents is one or more inhibitors of a negative regulator of an immune response.
4. The method of claim 3, wherein the negative regulator of the immune response is one or more of CTLA4/CD152, LAG3/CD223, and PD-1/CD279.
5. The method of claim 4, wherein the one or more inhibitors of the negative regulator of the immune response is an anti-CTLA-4 antibody or an anti PD-1 antibody.

7. The method of claim 6, wherein the potentiator of the immune response is 41BB/CD137.
8. The method of claim 1, wherein the Shannon entropy score is normalized to the range [0-1] by dividing by the logarithm of the number of unique adaptive immune receptors.
9. The method of claim 8, wherein a high clonality rating is indicative of specific clonal expansion.
10. The method of claim 1, wherein the tumor is a melanoma, a carcinoma or a sarcoma.
11. The method of claim 1, wherein the cancer is melanoma, small cell lung cancer, non-small cell lung cancer, renal cell carcinoma, pancreatic cancer, breast cancer, ovarian cancer or prostate cancer.
12. The method of claim 1, wherein the frequency of each unique rearranged adaptive immune receptor obtained from the sample comprising the tumor comprising infiltrating lymphocytes from the subject is determined by amplifying nucleic acid sequences from the sample comprising the tumor comprising infiltrating lymphocytes in a multiplex polymerase chain reaction (PCR) assay, using a plurality of AIR V-segment oligonucleotide primers and either a plurality of J segment oligonucleotide primers or a plurality of AIR C segment oligonucleotide primers to obtained a plurality of amplified rearranged DNA molecules.

14. The method of claim 12, wherein the plurality of rearranged DNA molecules is sufficient to quantify the full diversity of the adaptive immune receptors in said sample.
15. The method of claim 1, wherein the clonality rating is characterized as a high clonality rating if the sample comprises a low AIR sequence diversity.
16. The method of claim 1, wherein the unique rearranged AIR sequences identified and quantified are at a number that is needed to account for up to at least 50% of the total number of observed AIR sequences in the sample.

6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642